     Case 7:12-cv-06421-KMK Document 267 Filed 07/06/21 Page 1 of 1




                                      July 6, 2021
By ECF
Hon. Kenneth M. Karas
United States District Court
United States Courthouse
300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150

       Re:     U.S. Securities and Exchange Commission v. Bronson et al.,
               12-CV-6421 (KMK)

Dear Judge Karas:

        I write in response to John Kellas’s eleventh-hour request to appear at tomorrow’s
hearing telephonically. Mr. Kellas is a critical witness and Commission counsel intends
to question Mr. Kellas about numerous exhibits, which poses a challenge in a virtual
setting. Mr. Kellas was ordered to appear at this hearing on May 28, 2021, and as such,
had ample time to procure a doctor’s note. DEs 245, 251. Yet, he did
not. Consequently, Commission counsel opposes Mr. Kellas’s request to appear at the
hearing telephonically.

                                 Respectfully submitted,
                                 s/Maureen Peyton King




                                            1
